Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  November 22, 2016

The Court of Appeals hereby passes the following order:

A17D0158. STEPHEN M. CROOK v. THE STATE.

      Stephen M. Crook pled guilty to two counts of statutory rape in October 2015.
It appears from the application materials that Crook filed a motion for sentence
modification in August 2016.1 The trial court denied the motion, and Crook filed this
application for discretionary review.
      Under OCGA § 17-10-1 (f), a court may modify a sentence during the year
after its imposition or within 120 days after remittitur following a direct appeal,
whichever is later. See Frazier v. State, 302 Ga. App. 346, 348 (691 SE2d 247)
(2010). The denial of a timely motion to modify under § 17-10-1 (f) may be appealed
directly. See Bowen v. State, 307 Ga. App. 204 (704 SE2d 436) (2010); Anderson v.
State, 290 Ga. App. 890 (660 SE2d 876) (2008); Maldonado v. State, 260 Ga. App.
580 (580 SE2d 330) (2003). It appears that Crook’s motion was timely filed under
§ 17-10-1 (f) within one year of the imposition of his sentence.
      Under OCGA § 5-6-35 (j), this Court will grant a timely discretionary
application if the lower court’s order is subject to direct appeal. Accordingly, this
application is hereby GRANTED. Crook shall have ten days from the date of this
order to file a notice of appeal with the superior court, if he has not already done so.
The clerk of the superior court is DIRECTED to include a copy of this order in the
record transmitted to the Court of Appeals.


      1
       Although Crook has submitted a copy of his motion, bearing a signature date
of August 8, 2016, the copy is not file-stamped. Therefore, it is not clear when the
motion was filed in the superior court.
Court of Appeals of the State of Georgia
                                     11/22/2016
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.